Citation Nr: 0324164	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-18 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle 
disorder currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from September 1986 to October 
1991.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2000 decision by the Los Angeles, California, Regional 
Office (RO).

The veteran testified at a May 2002 hearing convened by the 
undersigned, the Veterans Law Judge designated by the 
Chairman of the Board of Veterans' Appeals to conduct the 
hearing and make the final decision in this case.

In May 2003, the Board remanded the case for further 
development of the evidence.

REMAND

In the May 2003 decision, the Board directed the RO to obtain 
the veteran's post-1998 treatment records and to afford him a 
VA examination of his ankles.  VA treatment records have been 
added to the file, but he has not been afforded a VA 
examination nor has he been issued a Supplemental Statement 
of the Case reflecting review of the treatment records 
obtained.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a), 19.38.  
Thus, remand is again necessary to obtain RO compliance with 
the May 2003 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers upon the appellant, as a 
matter of law, the right to compliance by the RO with the 
remand orders).

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran must identify all health 
care providers, VA and non-VA, from whom 
he has received treatment for ankle 
disorders since March 2003.  Thereafter, 
the RO must obtain legible copies of 
records of such treatment.

2.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA orthopedic 
examination to determine the nature and 
extent of all ankle disability. 

	a.  The examiner must review the 
claim file, including this decision, and 
indicate in the report that such a review 
was conducted.

	b.  The examiner must conduct 
complete range of motion studies and all 
other tests indicated.  Functional 
limitations of the ankle disorders must 
be fully described.

c.  The examiner should determine 
whether there is clinical evidence of 
additional limitation of motion of the 
ankles due to pain, weakened movement, 
excess fatigability, or incoordination 
and, if so, the degree of same.  The 
foregoing factors of additional 
disability are based on use of the 
ankles, so it will be necessary for the 
veteran to perform repetitive motions or 
exercises to enable the examiner to 
assess them clinically.  The examiner 
should determine whether there is 
clinical evidence of additional 
limitation of motion of the ankles due to 
flare-ups of the disorder and, if so, the 
degree of same.

d.  All functional limitations 
attributable to the service-connected 
ankle disorder must be fully described.

e.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

3.  Upon completion of the foregoing 
development, the RO must review all of 
the evidence of record and, if any of the 
benefits sought on appeal remain denied, 
issue a Supplemental Statement of the 
Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes), and the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.




____________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2002).

